 1   NINA MARINO, ESQ. (State Bar No. 142815)
     JENNIFER LIESER, ESQ. (State Bar No. 313707)
 2   KAPLAN MARINO, PC
     9454 Wilshire Blvd., Suite 902
 3   Beverly Hills, California 90212
     Tel: (310) 557-0007
 4   Fax: (310) 861-1776
     E-mail: marino@kaplanmarino.com
 5            lieser@kaplanmarino.com
 6   Attorneys for Defendant
     WILLIAM JAMES FARBER
 7

 8                                UNITED STATES DISTRICT COURT
 9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                         )     Case No. 17-CR-00188-LJO-SKO
12                                                     )
                                    Plaintiff,         )     ORDER CONTINUING TRIAL DATE
13                                                     )     AND FINDINGS REGARDING
                             v.                        )     EXCLUDABLE TIME PERIODS
14                                                     )     PURSUANT TO SPEEDY TRIAL ACT
                                                       )
15                                                     )     TRIAL DATE: 11/13/2019
     WILLIAM JAMES FARBER, et al.                      )
16                                                     )
                                    Defendants.        )
17                                                     )
                                                       )
18
            The Court has read and considered the Stipulation Regarding Request for (1) Continuance
19
     of Trial Date and (2) Findings of Excludable Time Periods Pursuant to Speedy Trial Act, filed by
20
     the parties in this matter on March 13, 2019. The Court hereby finds that the Stipulation, which
21
     this Court incorporates by reference into this Order, demonstrates facts that support a continuance
22
     of the trial date in this matter, and provides good cause for a finding of excludable time pursuant
23
     to the Speedy Trial Act, 18 USC § 3161.
24
            The Court further finds that: (1) the ends of justice served by the continuance outweigh the
25
     best interest of the public and defendants in a speedy trial; (ii) failure to grant the continuance
26
     would be likely to make a continuation of the proceeding impossible, or result in a miscarriage of
27
     justice; (iii) the case is so unusual and so complex that it is unreasonable to expect preparation for
28

                                                       1
                                    [PROPOSED] ORDER TO CONTINUE TRIAL
 1   pre-trial proceedings or for the trial itself within the time limits established by the Speedy Trial

 2   Act; and (iv) failure to grant the continuance would unreasonably deny defense counsel the

 3   reasonable time necessary for effective preparation, taking into account the exercise of due

 4   diligence.

 5           THEREFORE, FOR GOOD CAUSE SHOWN:

 6           1.      The trial in this matter is continued from May 14, 2019 at 9:00 a.m. to November

 7   13, 2019 at 9:00 a.m. All other briefing and hearing dates are vacated.

 8           2.      The time period of May 14, 2019 to November 13, 2019, inclusive, is excluded in

 9   computing the time within which the trial must commence, pursuant to 18 USC §§ 3161(h)(7)(A),

10   (h)(7)(B)(ii), (h)(7)(B)(i) and (b)(iv). Defendants shall appear in Courtroom 4 of the Federal

11   Courthouse, 2500 Tulare St., Fresno, CA 93721 on November 13, 2019 at 9:00 a.m. for trial.

12           3.      Nothing in this Order shall preclude a finding that other provisions of the Speedy

13   Trial Act dictate that additional time periods are excluded from the period within which trial must

14   commence. Moreover, the same provisions and//or other provisions of the Speedy Trial Act may in

15   the future authorize the exclusion of additional time periods from the period within which trial must

16   commence.

17   N.B. This Court is convinced, but only this ONE TIME. This is complex. That said, counsel

18   now know it. Waiting even a day to get something done in this case would be a mistake. Once
19   Discovery is complete, much more is required for review, analysis and strategy. Much needs to

20   be done with consultants and experts and trial preparation. THE TRIAL DATE WILL NOT BE

21   CONTINUED DUE TO REQUEST OR STIPULATION AGAIN.
     IT IS SO ORDERED.
22

23       Dated:     March 14, 2019                           /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
24

25

26
27
     Presented by,
28   KAPLAN MARINO, PC

                                                       2
                                     [PROPOSED] ORDER TO CONTINUE TRIAL
 1

 2   _________/ s /____________
 3   NINA MARINO
     JENNIFER LIESER
 4   Attorneys for Defendant
     WILLIAM JAMES FARBER
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                  3
                                  [PROPOSED] ORDER TO CONTINUE TRIAL
